DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 13-42 have been considered but are moot due to the introduction of new references necessitated by amendments to the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, 24-25, 23, 31-32, and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2019/0261281; cited portions fully supported by US Provisional Appl. 62/631,614 filed Feb. 18, 2018) [“Jung”] in view of Sorrentino et al. (US 2014/0112260) [“Sorrentino”].
Regarding claim 13, Jung teaches a method of wireless communication within a wireless communication system, comprising: 
determining whether or not a sounding beam for a data channel communication is available [Jung ¶ 0121: higher layer configuration message including a configured grant uplink transmission configuration is received 704, wherein the configured grant uplink transmission configuration does not include a sounding reference signal indication (i.e. sounding beam is not available)]; 
deriving, in response to a determination that a sounding beam is not available, at least one power control parameter for the data channel communication [Jung ¶ 0122: in response to a sounding reference signal indication is not present in the uplink grant downlink control information (i.e. sounding reference beam is not available), the power control parameters for the configured grant uplink transmission are determined 710 based on a direct semi-static configuration] from a radio resource control (RRC) control configuration [Jung ¶ 0041: if SRS is not configured to the UE, for configured grant Type-2, an explicit semi-static (i.e., RRC) linkage between a set of TCI states configured for PDCCH spatial QCL indication and the OL/PL/CL indices for power control can be configured to the UE (i.e. power control parameters configured in RRC signaling)]; and 
transmitting the data channel communication based, at least in part, on the at least one power control parameter derived from the RRC control configuration [Jung ¶ 0121: configured grant uplink transmission is transmitted 712 using the determined power control parameters].
However, Jung does not explicitly disclose deriving at least one power control parameter for the data channel based on a parameter set configuration index being set to a selected fixed value.
However, in a similar field of endeavor, Sorrentino teaches deriving at least one power control parameter for the data channel based on a parameter set configuration index being set to a selected fixed value of two [Sorrentino ¶ 0211: Information on what parameters to use when the SRS is actually transmitted is included in the PDCH information, which consists of two bits, three combinations of which indicate the specific SRS parameter set, wherein the fourth combination simply indicates that no SRS should be transmitted (here, a fixed value of one of four possible values of a two bit index is associated with no SRS)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a power control parameter from RRC signaling when there is no indicated sounding reference signal as taught by Jung with the use of a fixed value relating to no SRS transmissions when considering transmission power control.  The motivation to do so would be to increase network measurement estimation reliability and/or accuracy, while at the same time limiting the increase in interference and UE power consumption [Sorrentino ¶¶ 0150-0151].
 However, Jung in view of Sorrentino does not explicitly disclose a fixed value of two.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a fixed value of two, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ, 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but 
Regarding claim 14, Jung in view of Sorrentino teaches the method of claim 13, wherein the sounding beam comprises a sounding reference signal (SRS) beam [Jung ¶ 0121: SRS beam is indicated/not indicated].
Regarding claim 24, Jung teaches a user equipment, comprising: 
at least one antenna [Jung ¶ 0128, Fig. 9: apparatus, e.g., wireless device 110, including antenna 955]; and 
a processing circuit, operatively coupled to the at least one antenna [Jung ¶ 0128, Fig. 9: apparatus, e.g., wireless device 110, including controller 920 coupled to antenna via transceiver 950], the processing circuit configured to:
determine whether or not a sounding beam for a data channel communication is available [Jung ¶ 0121: higher layer configuration message including a configured grant uplink transmission configuration is received 704, wherein the configured grant uplink transmission configuration does not include a sounding reference signal indication (i.e. sounding beam is not available)], 
derive, in response to a determination that a sounding beam is not available, at least one power control parameter for the data channel communication [Jung ¶ 0122: in response to a sounding reference signal indication is not present in the uplink grant downlink control information (i.e. sounding reference beam is not available), the power control parameters for the configured grant uplink transmission are determined 710 based on a direct semi-static configuration] from a radio resource control (RRC) control configuration [Jung ¶ 0041: if SRS is not configured to the UE, for configured grant Type-2, an explicit semi-static (i.e., RRC) linkage between a set of TCI states configured for PDCCH spatial QCL indication and the OL/PL/CL indices for power control can be configured to the UE (i.e. power control parameters configured in RRC signaling)], and 
transmit the data channel communication based, at least in part, on the at least one power control parameter derived from the RRC control configuration [Jung ¶ 0121: configured grant uplink transmission is transmitted 712 using the determined power control parameters].
However, Jung does not explicitly disclose deriving at least one power control parameter for the data channel based on a parameter set configuration index being set to a selected fixed value.
However, in a similar field of endeavor, Sorrentino teaches deriving at least one power control parameter for the data channel based on a parameter set configuration index being set to a selected fixed value of two [Sorrentino ¶ 0211: Information on what parameters to use when the SRS is actually transmitted is included in the PDCH information, which consists of two bits, three combinations of which indicate the specific SRS parameter set, wherein the fourth combination simply indicates that no SRS should be transmitted (here, a fixed value of one of four possible values of a two bit index is associated with no SRS)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a power control parameter from RRC signaling when there is no indicated sounding reference signal as taught by Jung with the use of a fixed value relating to no SRS [Sorrentino ¶¶ 0150-0151].
 However, Jung in view of Sorrentino does not explicitly disclose a fixed value of two.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a fixed value of two, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ, 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill as design choices. 
Regarding claim 22, Jung in view of Sorrentino teaches the method of claim 13, however, Jung does not explicitly disclose further comprising setting the parameter set configuration index to the selected fixed value when a sounding reference signal (SRS) or SRS resource indicator (SRI) is absent.
However, Sorrentino teaches setting the parameter set configuration index to the selected fixed value when a sounding reference signal (SRS) or SRS resource indicator (SRI) is absent [Sorrentino ¶ 0211: Information on what parameters to use when the SRS is actually transmitted is included in the PDCH information, which consists of two bits, three combinations of which indicate the specific SRS parameter set, wherein the fourth combination simply indicates that no SRS should be transmitted (here, a fixed value of one of four possible values of a two bit index is associated with no SRS)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a power control parameter from RRC signaling when there is no indicated sounding reference signal as taught by Jung with the use of a fixed value relating to no SRS transmissions when considering transmission power control.  The motivation to do so would be to increase network measurement estimation reliability and/or accuracy, while at the same time limiting the increase in interference and UE power consumption [Sorrentino ¶¶ 0150-0151].
However, Jung in view of Sorrentino does not explicitly disclose a fixed value of two.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a fixed value of two, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ, 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill as design choices.
Regarding claim 25, Jung in view of Sorrentino teaches the user equipment of claim 24, wherein the sounding beam comprises a sounding reference signal (SRS) beam [Jung ¶ 0121: SRS beam is indicated/not indicated].
Regarding claim 31, Jung teaches an apparatus for wireless communication, comprising: 
means for determining [Jung ¶ 0128, Fig. 9: apparatus, e.g., wireless device 110, including controller 920] whether or not a sounding beam for a data channel communication is available [Jung ¶ 0121: higher layer configuration message including a configured grant uplink transmission configuration is received 704, wherein the configured grant uplink transmission configuration does not include a sounding reference signal indication (i.e. sounding beam is not available)]; 
means for deriving [Jung ¶ 0128, Fig. 9: apparatus, e.g., wireless device 110, including controller 920], in response to a determination that a sounding beam is not available, at least one power control parameter for the data channel communication [Jung ¶ 0122: in response to a sounding reference signal indication is not present in the uplink grant downlink control information (i.e. sounding reference beam is not available), the power control parameters for the configured grant uplink transmission are determined 710 based on a direct semi-static configuration] from a radio resource control (RRC) control configuration [Jung ¶ 0041: if SRS is not configured to the UE, for configured grant Type-2, an explicit semi-static (i.e., RRC) linkage between a set of TCI states configured for PDCCH spatial QCL indication and the OL/PL/CL indices for power control can be configured to the UE (i.e. power control parameters configured in RRC signaling)]; and 
[Jung ¶ 0128, Fig. 9: apparatus, e.g., wireless device 110, including antenna 955] the data channel communication based, at least in part, on the at least one power control parameter derived from the RRC control configuration [Jung ¶ 0121: configured grant uplink transmission is transmitted 712 using the determined power control parameters].
However, Jung does not explicitly disclose deriving at least one power control parameter for the data channel based on a parameter set configuration index being set to a selected fixed value.
However, in a similar field of endeavor, Sorrentino teaches deriving at least one power control parameter for the data channel based on a parameter set configuration index being set to a selected fixed value of two [Sorrentino ¶ 0211: Information on what parameters to use when the SRS is actually transmitted is included in the PDCH information, which consists of two bits, three combinations of which indicate the specific SRS parameter set, wherein the fourth combination simply indicates that no SRS should be transmitted (here, a fixed value of one of four possible values of a two bit index is associated with no SRS)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a power control parameter from RRC signaling when there is no indicated sounding reference signal as taught by Jung with the use of a fixed value relating to no SRS transmissions when considering transmission power control.  The motivation to do so would be to increase network measurement estimation reliability and/or accuracy, while [Sorrentino ¶¶ 0150-0151].
 However, Jung in view of Sorrentino does not explicitly disclose a fixed value of two.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a fixed value of two, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ, 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill as design choices. 
Regarding claim 32, Jung in view of Sorrentino teaches the apparatus of claim 31, wherein the sounding beam comprises a sounding reference signal (SRS) beam [Jung ¶ 0121: SRS beam is indicated/not indicated].
Regarding claim 40, Jung in view of Sorrentino teaches the apparatus of claim 31, however, Jung does not explicitly disclose further comprising means for setting the parameter set configuration index to the selected fixed value when a sounding reference signal (SRS) or SRS resource indicator (SRI) is absent.
However, Sorrentino teaches setting the parameter set configuration index to the selected fixed value when a sounding reference signal (SRS) or SRS resource indicator (SRI) is absent [Sorrentino ¶ 0211: Information on what parameters to use when the SRS is actually transmitted is included in the PDCH information, which consists of two bits, three combinations of which indicate the specific SRS parameter set, wherein the fourth combination simply indicates that no SRS should be transmitted (here, a fixed value of one of four possible values of a two bit index is associated with no SRS)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a power control parameter from RRC signaling when there is no indicated sounding reference signal as taught by Jung with the use of a fixed value relating to no SRS transmissions when considering transmission power control.  The motivation to do so would be to increase network measurement estimation reliability and/or accuracy, while at the same time limiting the increase in interference and UE power consumption [Sorrentino ¶¶ 0150-0151].
However, Jung in view of Sorrentino does not explicitly disclose a fixed value of two.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a fixed value of two, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ, 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but 
Regarding claim 42, Jung teaches a non-transitory processor-readable medium storing code for wireless communication, the code comprising instructions executable by a processor to cause the processor [Jung ¶ 0128, Fig. 9: apparatus, e.g., wireless device 110, including memory 970; ¶ 0130: memory including software that may be implemented by processor/controller 920] to: 
determine whether or not a sounding beam for a data channel communication is available [Jung ¶ 0121: higher layer configuration message including a configured grant uplink transmission configuration is received 704, wherein the configured grant uplink transmission configuration does not include a sounding reference signal indication (i.e. sounding beam is not available)]; 
derive, in response to a determination that a sounding beam is not available, at least one power control parameter for the data channel communication [Jung ¶ 0122: in response to a sounding reference signal indication is not present in the uplink grant downlink control information (i.e. sounding reference beam is not available), the power control parameters for the configured grant uplink transmission are determined 710 based on a direct semi-static configuration] from a radio resource control (RRC) control configuration [Jung ¶ 0041: if SRS is not configured to the UE, for configured grant Type-2, an explicit semi-static (i.e., RRC) linkage between a set of TCI states configured for PDCCH spatial QCL indication and the OL/PL/CL indices for power control can be configured to the UE (i.e. power control parameters configured in RRC signaling)]; and 
[Jung ¶ 0121: configured grant uplink transmission is transmitted 712 using the determined power control parameters].
However, Jung does not explicitly disclose deriving at least one power control parameter for the data channel based on a parameter set configuration index being set to a selected fixed value.
However, in a similar field of endeavor, Sorrentino teaches deriving at least one power control parameter for the data channel based on a parameter set configuration index being set to a selected fixed value of two [Sorrentino ¶ 0211: Information on what parameters to use when the SRS is actually transmitted is included in the PDCH information, which consists of two bits, three combinations of which indicate the specific SRS parameter set, wherein the fourth combination simply indicates that no SRS should be transmitted (here, a fixed value of one of four possible values of a two bit index is associated with no SRS)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a power control parameter from RRC signaling when there is no indicated sounding reference signal as taught by Jung with the use of a fixed value relating to no SRS transmissions when considering transmission power control.  The motivation to do so would be to increase network measurement estimation reliability and/or accuracy, while at the same time limiting the increase in interference and UE power consumption [Sorrentino ¶¶ 0150-0151].

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a fixed value of two, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ, 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill as design choices. 


Claims 15, 19, 26, 30, 33, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Sorrentino in view of Lee et al. (US 2014/0071933) [“Lee”].
Regarding claim 15, Jung in view of Sorrentino teaches the method of claim 14, however, does not explicitly disclose wherein the at least one power control parameter is set in accordance with a predetermined wireless protocol operating specification.
However, in a similar field of endeavor, Lee teaches wherein the at least one power control parameter is set in accordance with a predetermined wireless protocol operating specification [Lee ¶ 0233: base station transmits power control information, e.g. A-MPR in a network signaling (NS), to UE… user equipment can correct the transmission power of the user equipment using a table A-MPR.sub.xx associated with the received NS_xx.  In this case, the A-MPR.sub.xx can include an integrated table capable of protecting LTE/LTE-A, DTV and WLAN receivers (i.e. power control determined in relationship to predetermined table associated with various communication standards].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a power control parameter from RRC signaling when there is no indicated sounding reference signal as taught by Jung with the method of adjusting power control in consideration of specific communication technologies.  The motivation to do so would be to protect specific types of receivers [Lee ¶ 0233].
Regarding claim 19, Jung in view of Sorrentino teaches the method of claim 13, however, does not explicitly disclose wherein the at least one power control parameter is derived without using spatial relation information.
However, Lee teaches wherein the at least one power control parameter is derived without using spatial relation information [Lee ¶ 0233: base station transmits power control information, e.g. A-MPR in a network signaling (NS), to UE… user equipment can correct the transmission power of the user equipment using a table A-MPR.sub.xx associated with the received NS_xx.  In this case, the A-MPR.sub.xx can include an integrated table capable of protecting LTE/LTE-A, DTV and WLAN receivers (i.e. power control adjusted in relationship to predetermined table associated with various communication standards, not using spatial relationship)].
[Lee ¶ 0233].
Regarding claim 26, Jung in view of Sorrentino teaches the user equipment of claim 25, however, does not explicitly disclose wherein the processing circuit is further configured to set the at least one power control parameter in accordance with a predetermined wireless protocol operating specification
However, in a similar field of endeavor, Lee teaches set[ting] the at least one power control parameter in accordance with a predetermined wireless protocol operating specification [Lee ¶ 0233: base station transmits power control information, e.g. A-MPR in a network signaling (NS), to UE… user equipment can correct the transmission power of the user equipment using a table A-MPR.sub.xx associated with the received NS_xx.  In this case, the A-MPR.sub.xx can include an integrated table capable of protecting LTE/LTE-A, DTV and WLAN receivers (i.e. power control determined in relationship to predetermined table associated with various communication standards].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a power control parameter from RRC signaling when there is no indicated sounding reference signal as taught by Jung with the method of adjusting power control in [Lee ¶ 0233].
Regarding claim 30, Jung in view of Sorrentino teaches the user equipment of claim 25, however, does not explicitly disclose wherein the processing circuit is further configured to derive the at least one power control parameter without using spatial relation information.
However, in a similar field of endeavor, Lee teaches deriv[ing] the at least one power control parameter without using spatial relation information [Lee ¶ 0233: base station transmits power control information, e.g. A-MPR in a network signaling (NS), to UE… user equipment can correct the transmission power of the user equipment using a table A-MPR.sub.xx associated with the received NS_xx.  In this case, the A-MPR.sub.xx can include an integrated table capable of protecting LTE/LTE-A, DTV and WLAN receivers (i.e. power control adjusted in relationship to predetermined table associated with various communication standards, not using spatial relationship)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a power control parameter from RRC signaling when there is no indicated sounding reference signal as taught by Jung with the method of adjusting power control in consideration of specific communication technologies.  The motivation to do so would be to protect specific types of receivers [Lee ¶ 0233].
Regarding claim 33, Jung in view of Sorrentino teaches the apparatus of claim 32, however, does not explicitly disclose wherein the at least one power control 
However, in a similar field of endeavor, Lee teaches wherein the at least one power control parameter is set in accordance with a predetermined wireless protocol operating specification [Lee ¶ 0233: base station transmits power control information, e.g. A-MPR in a network signaling (NS), to UE… user equipment can correct the transmission power of the user equipment using a table A-MPR.sub.xx associated with the received NS_xx.  In this case, the A-MPR.sub.xx can include an integrated table capable of protecting LTE/LTE-A, DTV and WLAN receivers (i.e. power control determined in relationship to predetermined table associated with various communication standards].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a power control parameter from RRC signaling when there is no indicated sounding reference signal as taught by Jung with the method of adjusting power control in consideration of specific communication technologies.  The motivation to do so would be to protect specific types of receivers [Lee ¶ 0233].
Regarding claim 37, Jung in view of Sorrentino teaches the apparatus of claim 31, however, does not explicitly disclose wherein the at least one power control parameter is derived without using spatial relation information.
However, Lee teaches wherein the at least one power control parameter is derived without using spatial relation information [Lee ¶ 0233: base station transmits power control information, e.g. A-MPR in a network signaling (NS), to UE… user equipment can correct the transmission power of the user equipment using a table A-MPR.sub.xx associated with the received NS_xx.  In this case, the A-MPR.sub.xx can include an integrated table capable of protecting LTE/LTE-A, DTV and WLAN receivers (i.e. power control adjusted in relationship to predetermined table associated with various communication standards, not using spatial relationship)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a power control parameter from RRC signaling when there is no indicated sounding reference signal as taught by Jung with the method of adjusting power control in consideration of specific communication technologies.  The motivation to do so would be to protect specific types of receivers [Lee ¶ 0233].

Claims 16-18, 27-29, and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Sorrentino in view of Zhang et al. (US 2019/0174466; cited portion fully supported by US Provisional Appl. 62/651,550 filed April 2, 2018) [“Zhang”].
Regarding claim 16, Jung in view of Sorrentino teaches the method of claim 13, however, does not explicitly disclose wherein the at least one power control parameter is set based on spatial relation information.
However, in a similar field of endeavor, Zhang teaches wherein the at least one power control parameter is set based on spatial relation information [Zhang ¶ 0253: a PUCCH-SpatialRelationInfo IE, which is used to configure the spatial setting for PUCCH transmission and the parameters for PUCCH power control].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a power control parameter from RRC signaling when there is no indicated sounding reference signal as taught by Jung with the method of utilizing spatial information to determine power control for a PUCCH as taught by Zhang.  The motivation to do so would be to allow for SRS resources to be configured semi-persistently in a non-codebook based transmission configuration [Zhang ¶ 0055].
Regarding claim 17, Jung in view of Sorrentino in view of Zhang teaches the method of claim 16, however, Jung does not explicitly disclose wherein the spatial relation information is physical uplink control channel (PUCCH) spatial relation information used to derive physical uplink shared channel (PUSCH) spatial relation information in response to a determination that a sounding beam is not available.
However, Zhang teaches wherein the spatial relation information is physical uplink control channel (PUCCH) spatial relation information [Zhang ¶ 0253: a PUCCH-SpatialRelationInfo IE, which is used to configure the spatial setting for PUCCH transmission and the parameters for PUCCH power control] used to derive physical uplink shared channel (PUSCH) spatial relation information in response to a determination that a sounding beam is not available [Zhang ¶ 0055: if such SRS resource(s) are not activated (i.e. sounding beam is not available), the UE 101 applies the same spatial domain filter to transmit the PUSCH as the parameter SRS-SpatialRelationInfo configured for the indicated SRS].

Regarding claim 18, Jung in view of Sorrentino in view of Zhang teaches the method of claim 16, however, Jung does not explicitly disclose wherein the spatial relation information comprises a downlink path loss reference signal.
However, Zhang teaches wherein the spatial relation information comprises a downlink path loss reference signal [Zhang p. 32, Table 4: SRS-SpatialRelationInfo IE contains pucch-PathlossReferenceRS-ID].
The motivation to combine these references is illustrated in the rejection of claim 16 above.
Regarding claim 27, Jung in view of Sorrentino teaches the user equipment of claim 25, however, does not explicitly disclose wherein the processing circuit is further configured to set the at least one power control parameter based on spatial relation information.
However, in a similar field of endeavor, Zhang teaches set[ting] the at least one power control parameter based on spatial relation information [Zhang ¶ 0253: a PUCCH-SpatialRelationInfo IE, which is used to configure the spatial setting for PUCCH transmission and the parameters for PUCCH power control].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a power control parameter from RRC signaling when there is no indicated sounding reference signal as taught by Jung with the method of utilizing spatial information to determine power control for a PUCCH as taught by Zhang.  The motivation to do so [Zhang ¶ 0055].
Regarding claim 28, Jung in view of Sorrentino in view of Zhang teaches the user equipment of claim 27, however, Jung does not explicitly disclose wherein the spatial relation information is physical uplink control channel (PUCCH) spatial relation information and the processing circuit is further configured to derive physical uplink shared channel (PUSCH) spatial relation information in response to a determination that a sounding beam is not available.
However, Zhang teaches wherein the spatial relation information is physical uplink control channel (PUCCH) spatial relation information Zhang ¶ 0253: a PUCCH-SpatialRelationInfo IE, which is used to configure the spatial setting for PUCCH transmission and the parameters for PUCCH power control] and the processing circuit is further configured to derive physical uplink shared channel (PUSCH) spatial relation information in response to a determination that a sounding beam is not available [Zhang ¶ 0055: if such SRS resource(s) are not activated (i.e. sounding beam is not available), the UE 101 applies the same spatial domain filter to transmit the PUSCH as the parameter SRS-SpatialRelationInfo configured for the indicated SRS].
The motivation to combine these references is illustrated in the rejection of claim 27 above.
Regarding claim 29, Jung in view of Sorrentino in view of Zhang teaches the user equipment of claim 27, however, Jung does not explicitly disclose wherein the spatial relation information comprises a downlink path loss reference signal.
[Zhang p. 32, Table 4: SRS-SpatialRelationInfo IE contains pucch-PathlossReferenceRS-ID].
The motivation to combine these references is illustrated in the rejection of claim 27 above.
Regarding claim 34, Jung in view of Sorrentino teaches he apparatus of claim 31, wherein the at least one power control parameter is set based on spatial relation information.
However, in a similar field of endeavor, Zhang teaches wherein the at least one power control parameter is set based on spatial relation information [Zhang ¶ 0253: a PUCCH-SpatialRelationInfo IE, which is used to configure the spatial setting for PUCCH transmission and the parameters for PUCCH power control].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a power control parameter from RRC signaling when there is no indicated sounding reference signal as taught by Jung with the method of utilizing spatial information to determine power control for a PUCCH as taught by Zhang.  The motivation to do so would be to allow for SRS resources to be configured semi-persistently in a non-codebook based transmission configuration [Zhang ¶ 0055].
Regarding claim 35, Jung in view of Sorrentino in view of Zhang teaches the apparatus of claim 34, however, Jung does not explicitly disclose wherein the spatial relation information is physical uplink control channel (PUCCH) spatial relation 
However, Zhang teaches wherein the spatial relation information is physical uplink control channel (PUCCH) spatial relation information [Zhang ¶ 0253: a PUCCH-SpatialRelationInfo IE, which is used to configure the spatial setting for PUCCH transmission and the parameters for PUCCH power control] used to derive physical uplink shared channel (PUSCH) spatial relation information in response to a determination that a sounding beam is not available [Zhang ¶ 0055: if such SRS resource(s) are not activated (i.e. sounding beam is not available), the UE 101 applies the same spatial domain filter to transmit the PUSCH as the parameter SRS-SpatialRelationInfo configured for the indicated SRS].
The motivation to combine these references is illustrated in the rejection of claim 34 above.
Regarding claim 36, Jung in view of Sorrentino in view of Zhang teaches the apparatus of claim 34, however, Jung does not explicitly disclose wherein the spatial relation information comprises a downlink path loss reference signal.
However, Zhang teaches wherein the spatial relation information comprises a downlink path loss reference signal [Zhang p. 32, Table 4: SRS-SpatialRelationInfo IE contains pucch-PathlossReferenceRS-ID].
The motivation to combine these references is illustrated in the rejection of claim 34 above.

Allowable Subject Matter
Claims 20-21, 23, 38-39, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P COX/           Primary Examiner, Art Unit 2474